internal_revenue_service number release date index number -------------- --------------------------------------- ------------------------------------------------ ------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc psi b03 plr-120301-10 date date legend taxpayer ----------------------------------------------------------- --------------- llc ----------------------------------------------------------- --------------------------- state1 state2 lenders fund1 fund2 lp debt1 debt2 debt3 a b ------------ ------------- -------------------------------------------------------------------------------- -------------------- -------------------------------------- -------------------------------------------- --------------------------------------------------------------- ------------------------------------------------------ ---------------------------------------------------------- ------------------------------------------------------------- ----------------------- --------------------------- plr-120301-10 dear ------------ we received your letter dated date and subsequent correspondence submitted on behalf of taxpayer requesting a ruling under sec_707 of the internal_revenue_code code this letter responds to that request facts taxpayer is a state1 real_estate_investment_trust that holds and operates multiple residential properties either directly or indirectly through disregarded entities or partnerships including llc taxpayer was formed on a and is treated as a partnership for federal tax purposes taxpayer’s majority owners are partnerships that tier up through other entities including lp to fund1 and fund2 which are owned by several investors llc is a state2 limited_liability_company that was formed on b taxpayer currently owns a majority interest in llc which is treated as a partnership for federal tax purposes llc directly and indirectly owns interests in several properties currently taxpayer’s liabilities exceed the value of its assets to improve its debt structure taxpayer and the lenders have agreed to restructure taxpayer and convert part of taxpayer’s debt to the lenders into indirect equity interests of the lenders in taxpayer as part of the proposed restructuring the lenders will transfer certain debt they hold including debt1 debt2 and debt3 debt to lp a partnership for federal tax purposes in exchange for an interest in lp as a result of this transfer to a party related to taxpayer taxpayer will recognize cancellation of indebtedness cod income in addition taxpayer will transfer all of its assets and most of its liabilities including the debt to llc in exchange for an increased interest in llc then lp will transfer the debt it holds to llc in exchange for an interest in llc as a result of this transfer of the debt by lp to llc the debt will be discharged in the hands of llc llc will recognize cod income from the discharged debt all of which will be allocated to taxpayer taxpayer has requested a ruling that the transfer of its assets and liabilities including the debt to llc in connection with the transfer of the debt held by lp to llc will not constitute a disguised sale of property by taxpayer to llc under sec_707 relative to its proposed restructuring taxpayer has made the following representations taxpayer will recognize cod income under sec_108 except to the extent that sec_1_108-2 of the income_tax regulations applies as a result of the transfer plr-120301-10 of the debt to lp a party related to taxpayer equal to the excess of the adjusted_issue_price of the debt over its fair_market_value all of taxpayer’s liabilities transferred to llc except the debt constitute qualified liabilities under sec_1_707-5 the debt transferred by taxpayer to llc would constitute qualified liabilities under sec_1_707-5 except for the fact that the amount of the debt exceeds the fair_market_value of the transferred property less the amount of other liabilities that are senior in priority and encumber such property at the time of the transfer at the moment of the transfer prior to the discharge of the debt llc will recognize cod income under sec_108 as a result of the transfer of the debt held by lp to llc in exchange for an interest in llc equal to the excess of the issue_price of the debt taking into account the sec_108 transaction described in the first representation above over the fair_market_value of the interest in llc the preceding cod income that will be recognized by llc is properly allocable to taxpayer under sec_704 and there will be no actual transfers of money or other_property from llc to taxpayer that would not have been made but for the transfer of taxpayer’s assets to llc in addition llc will not make any distributions of cash or property to taxpayer that would be presumed to be part of a disguised sale under sec_707 and the regulations thereunder law and analysis sec_707 provides that if i there is a direct or indirect transfer of money or other_property by a partner to a partnership ii there is a related direct or indirect transfer of money or other_property by the partnership to such partner or another partner and iii the transfers described in sec_707 and ii when viewed together are properly characterized as a sale_or_exchange of property such transfers shall be treated as a transaction occurring between the partnership and one who is not a partner or as a transaction between two or more partners acting other than in their capacity as members of the partnership sec_1_707-3 provides that except as otherwise provided if a transfer of property to a partnership and one or more transfers of money or other consideration by the partnership to that partner are described in sec_1_707-3 the transfers are treated as a sale of the property in whole or in part to the partnership sec_1_707-3 provides that a transfer of property excluding money or an obligation_to_contribute money by a partner to a partnership and a transfer of money or other consideration including the assumption of or the taking subject_to a liability by the partnership to the partner constitute a sale of property in whole or in part by the partner to the partnership only if based on the facts and circumstances i the transfer of money or other consideration would not have been made but for the transfer of plr-120301-10 property and ii in cases in which the transfers are not made simultaneously the subsequent transfer is not dependent on the entrepreneurial risks of the partnership operations sec_1_707-3 provides that if within a two-year period a partner transfers property to a partnership and the partnership transfers money or other consideration to the partner without regard to the order of the transfers the transfers are presumed to be a sale of the property to the partnership unless the facts and circumstances clearly establish that the transfers do not constitute a sale sec_1_707-5 states that for purposes of sec_1_707-3 sec_1_707-4 and sec_1_707-5 if a partnership assumes or takes property subject_to a qualified_liability as defined in sec_1_707-5 of a partner the partnership is treated as transferring consideration to the partner only to the extent that the transfer of property to the partnership is otherwise treated as part of a sale by contrast if the partnership assumes or takes property subject_to a liability of the partner other than a qualified_liability the partnership is treated as transferring consideration to the partner to the extent that the amount of the liability exceeds the partner’s share of the liability immediately after the partnership assumes or takes subject_to the liability as provided in sec_1_707-5 and sec_1_707-5 provides that a liability assumed_or_taken_subject_to by a partnership in connection with a transfer of property to the partnership by a partner is a qualified_liability of the partner to the extent- i the liability is- a a liability that was incurred by the partner more than two years prior to the earlier of the date the partner agrees in writing to transfer the property or the date the partner transfers the property to the partnership and that has encumbered the transferred property throughout that two- year period b a liability that was not incurred in anticipation of the transfer of the property to a partnership but was incurred by the partner within the two-year period prior to the earlier of the date the partner agrees in writing to transfer the property or the date the partner transfers the property to the partnership and that has encumbered the transferred property since it was incurred c a liability that is allocable under the rules of sec_1_163-8t to capital expenditures with respect to the property or d a liability that was incurred in the ordinary course of the trade_or_business in which the property transferred to the partnership was used or held but only if all the assets related to that trade_or_business are transferred other than the assets that are not material to a continuation of the trade_or_business and ii if the liability is a recourse_liability the amount of the liability does not exceed the fair_market_value of the transferred property less the amount of any liabilities that are senior in priority and that either encumber such property or are liabilities described in sec_1_707-5 or d at the time of the transfer sec_1_707-5 provides that a partner’s share of a recourse_liability of the partnership equals the partner’s share of the liability under the rules of sec_752 and the regulations thereunder a partnership_liability is a recourse_liability to the extent the plr-120301-10 obligation is a recourse_liability under sec_1_752-1 or would be treated as a recourse_liability under sec_1_752-1 if it were treated as a partnership_liability for purposes of that section sec_1_707-5 provides that a partner’s share of a nonrecourse_liability of the partnership is determined by applying the same percentage used to determine the partner’s share of the excess_nonrecourse_liability under sec_1_752-3 a partnership_liability is a nonrecourse_liability of the partnership to the extent the obligation is a nonrecourse_liability under sec_1_752-1 or would be a nonrecourse_liability under sec_1_752-1 if it were treated as a partnership_liability for purposes of that section under taxpayer’s proposed restructuring part of the liabilities taxpayer will transfer to llc the debt will exceed the fair_market_value of the assets taxpayer will transfer to llc under sec_1_707-5 a liability is not considered a qualified_liability to the extent that the amount of the liability exceeds the fair_market_value of the assets transferred accordingly for purposes of sec_1_707-5 the debt should be bifurcated into two liabilities the portion of the debt that equals the net fair_market_value of the assets taxpayer will transfer to llc which taxpayer represents will constitute qualified liabilities and the remaining portion of the debt which will exceed the value of the assets transferred excess debt according to taxpayer the excess debt will be allocated to taxpayer under sec_752 following the transfer of taxpayer’s liabilities to llc moreover the excess debt will exceed the fair_market_value of the assets transferred by taxpayer only momentarily following the transfer after which the debt will be discharged when lp transfers the debt it holds to llc in exchange for an interest in llc finally all cod income resulting from the transfers of the debt will be recognized by taxpayer conclusion based on the facts submitted and representations made we conclude that taxpayer’s proposed transfer of assets and liabilities including the debt to llc in connection with the transfer of the debt held by lp to llc will not constitute a disguised sale of property by taxpayer to llc under sec_707 except as expressly provided herein we express or imply no opinion concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent plr-120301-10 under a power_of_attorney on file with this office we are sending a copy of this letter to taxpayer’s authorized representatives sincerely s mary beth carchia senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures a copy of this letter a copy for sec_6110 purposes
